PER CURIAM.
This case is retransferred to the Court of Appeals, Southern District, with directions to publish its opinion. The opinion of the court, in concluding that there is "... a total absence of any evidence of a verbal express agreement or understanding providing for acceleration on sale,” represents the application of the principles of Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), rather than being in conflict with that case, which recognizes erroneous declarations or applications of law as ground for reversal of the judgment in a court-tried case. This case, therefore, is not appropriately certified to us under Mo. Const. Art. V, § 10 as being contrary to Murphy v. Carron, supra, and we are not obliged to retain it.
All concur.